UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-7185



CHARLES FREDERICK CRAWLEY,

                                            Petitioner - Appellant,

         versus

RONALD ANGELONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-95-326-AM)


Submitted:   November 28, 1995             Decided:   April 19, 1996


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Charles Frederick Crawley, Appellant Pro Se. Linwood Theodore
Wells, Jr., Assistant Attorney General, Richmond, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.
Crawley v. Angelone, No. CA-95-326-AM (E.D. Va. July 12, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2